Name: Commission Regulation (EC) NoÃ 2098/2005 of 20 December 2005 reopening the fishery for sprat in ICES zone IIIa by vessels flying the flag of Denmark
 Type: Regulation
 Subject Matter: Europe;  fisheries;  maritime and inland waterway transport
 Date Published: nan

 21.12.2005 EN Official Journal of the European Union L 335/32 COMMISSION REGULATION (EC) No 2098/2005 of 20 December 2005 reopening the fishery for sprat in ICES zone IIIa by vessels flying the flag of Denmark THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the common fisheries policy (1), and in particular Article 26(4) thereof, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to common fisheries policy (2), and in particular Article 21(3) thereof, Whereas: (1) Council Regulation (EC) No 27/2005 of 22 December 2004 fixing for 2005 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks applicable in Community waters and for Community vessels, in waters where catch limitations are required (3), lays down quotas for 2005. (2) On 9 October 2005 Denmark closed the fishery for sprat in ICES zone IIIa, for vessels flying its flag. (3) Commission Regulation (EC) No 1779/2005 (4) prohibits fishing for sprat in ICES zone IIIa, by vessels flying the flag of Denmark or registered in Denmark. (4) On 15 November 2005 Sweden transferred to Denmark 1 000 tonnes of sprat quota in the waters of ICES zone IIIa. Fishing for sprat in the waters of ICES zone IIIa by vessels flying the flag of or registered in Denmark should consequently be authorised. Commission Regulation (EC) No 1779/2005 should therefore be repealed, HAS ADOPTED THIS REGULATION: Article 1 Reopening of fishery The fishery for sprat in ICES zone IIIa by vessels flying the flag of Denmark or registered in Denmark should be reopened on 28 November 2005. Article 2 Repeal Commission Regulation (EC) No 1779/2005 is hereby repealed. Article 3 Entry into force This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 28 November 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2005. For the Commission JÃ ¶rgen HOLMQUIST Director-General for Fisheries and Maritime Affairs (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 768/2005 (OJ L 128, 21.5.2005, p. 1). (3) OJ L 12, 14.1.2005, p. 1. Regulation as last amended by Regulation (EC) No 1936/2005 (OJ L 311, 26.11.2005, p. 1). (4) OJ L 288, 29.10.2005, p. 12. Prohibition of fishing for sprat by vessels flying the flag of Denmark.